DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 13-19, drawn to a tracking system and method, classified in A61B 5/062.
II. Claims 6-12, drawn to a tracking system with a magnetic element, classified in A61B 5/062.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related tracking systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in that Invention II requires a magnetic element and simulation of insertion of the medical device into a patient.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct limitations between the inventions would require separate search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone communication with Todd White on 8/3/22 a provisional election was made without traverse to prosecute the invention of Group 1I, claims 1-5 and 13-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaggi et al (US Pub 2008/0097475 -cited by applicant).
Re claim 1: Jaggi discloses a medical device tracking system, comprising: 
a tracking circuit designed to track movement of a medical device in a body, the tracking circuit including: a reception component designed to detect a magnetic field associated with the medical device and to generate magnetic field strength data [0038, 0072, 0074, 0097; see the system 10 as a tracking circuit for externally locating a sensor coil 30 that is a reception component, wherein EM fields from coil pair 12 penetrate the skin and induce voltages in the coil 30 to produce induced signals/voltage]; and a processor designed to iteratively compute position data of the medical device according to the magnetic field strength data [0038, 0041, 0048, 0074, 0078, 0096, 0103; see microprocessor 50 to perform calculations to assess sensor depth according to the magnetic field strength]; and 
a sensor designed to be positioned on a skin surface of the patient, the sensor including a light emitting diode (LED) array, the LED array including one or more LED lights, the LED array indicating a proximity of the medical device to the sensor [0088, 0097, 0099, Figs 24A-24B; see the noninvasive device 220 positioned on the skin surface and including an LED array with LEDs lit according to distance of proximity of the noninvasive device 220 to sensor coil 30].
Re claim 2: The LED array includes a first LED light disposed proximate a first side of the sensor, a second LED light disposed proximate a second side of the sensor, and a third LED light disposed proximate a central portion of the sensor, and wherein one LED light of the first, second, and third LED lights illuminates when the medical device is proximate thereto [0097, 0099, Figs 24A-24B; see the light bar display 48 with LEDs including at least a first LED on a first side, a second LED on a second side of the sensor, and a third LED proximate a central portion of the sensor, the LEDs indicating proximity].
Re claim 5: The LED array includes a matrix of LED lights disposed on an upper surface of the sensor (Figs 24A-24B; see the light bar 48 disposed on an upper surface).
Re claims 13, 16: Jaggi discloses a method of tracking a medical device, comprising:
positioning a sensor on a target area of a patient, the sensor including an LED array of one or more LED lights [0088, 0097, 0099, Figs 24A-24B; see the noninvasive device 220 positioned on the skin surface and including an LED array];
inserting a medical device in a vasculature of the patient [0072; see catheter 9 with sensor coil 30]; and
indicating a proximity of the medical device to the sensor by illuminating the one- or-more LED lights of the LED array [0088, 0097, 0099, Figs 24A-24B; see the noninvasive device 220 positioned on the skin surface and including an LED array with LEDs lit according to distance of proximity of the noninvasive device 220 to sensor coil 30 including when the catheter with coil 30 is disposed directly thereunder].
Re claim 14: The proximity of the medical device to the sensor includes one of a distance or a depth of the medical device in three-dimensional space [0088, 0097, 0099, Figs 24A-24B; wherein the LED array with LEDs lit according to distance of proximity of the noninvasive device 220 to sensor coil 30 in 3D space as the device 220 can be positioned in x, y, z orientations relative the coil 30].
Re claim 17: The one-or-more LED lights of the LED array project a symbol onto a surface of the patient indicating one of a location, a direction, a distance, or a depth of the medical device relative the sensor (Figs 24A-25B; see the LEDs which inherently project light onto the surface as the device 220 is placed adjacent the surface).
Re claim 18: The symbol includes one of an alphanumeric symbol, an image, or an icon (Fig 25; see the alphanumeric display).
Re claim 19: The LED array is a display configured to provide an image of the medical device when the medical device is disposed below the sensor (Figs 24A-25; see the LED array which is lit as an image corresponding to the catheter 9 according to proximity when the catheter 9 is disposed below the sensor 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaggi, as applied to claims 1 and 13, in view of Chen et al (US 6,138,681 -cited by applicant).
Re claims 3,4, 15: Jaggi discloses all features including an LED array that indicates proximity but does not disclose that the one-or-more LED lights of the LED array display more than one color of a distance or depth of the medical device relative to the sensor. However, Chen teaches of alignment of an external medical device relative to an internal medical device, wherein the alignment and positioning is indicated by the one-or-more LED lights of the LED array display more than one color of a distance or depth of the medical device relative to the sensor (col 7, line 65-col 8, 19; see the colored LEDs 112 that indicate the position of the external transmitter 116 relative to the internal receiver 128 with the color correlates to the signal at a particular position). It would have been obvious to the skilled artisan to modify Jaggi, to use colored LEDs as taught by Chen, as such would facilitate a user’s determination of the positioning relative to an internal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793